But the Court
(nem. con.) said, if the count is bad, he might have demurred, or might move in arrest of judgment. But if the count is good, there can be no question but that the evidence, offered will support it.
Mr. Morsell contended also, that the plaintiff could not give in evidence any charge for articles delivered before the 4th of May, 1805, the day laid in the declaration.
But the Court (nem. con.) said the day was immaterial, so that the articles were delivered and payable before the action brought.